Cabell, P.
delivered the opinion of the Court.
Although the landlord’s right to distrain the goods and chattels of his tenant, continues, in some cases, where the said goods and chattels have been removed from the demised premises, yet, the Court is of opinion that the landlord’s lien for a year’s rent, on the goods and chattels of his tenant, does not extend to protect them from being taken by virtue of any execution, except in cases, where the said goods and chattels shall be in, or upon the demised premises.
The judgment is therefore affirmed with costs.